 

Exhibit 10.1

 

INDUSTRIAL LEASE (NET-NET-NET)

 

1.            PARTIES: This Lease, dated, for reference purposes only, September
3, 2017, is made by and between 2034 LLC (herein called “Landlord”) and
Arcimoto, Inc. (An Oregon C-Corporation) (herein called “Tenant”).

 

2.            PREMISES: Landlord hereby leases to Tenant and Tenant leases from
Landlord for the term, at the rental, and upon all of the conditions set forth
herein, that certain real property situated in the City of Eugene, County of
Lane, State of Oregon, commonly known as 2034 West 2nd Avenue, and described as
a building and storage yard. Said real property, including the land and all
improvements thereon, is hereby called “the Premises.” The Premises do not
include the truck repair room.

 

3.            TERM:

 

3.1.          Term. The term of this Lease shall be for forty-two months (42
months), commencing on October 1st, 2017 and ending on March 31st, 2021, unless
sooner terminated pursuant to any provision hereof.

 

3.2.          Early Possession. In the event that Landlord shall permit Tenant
to occupy the Premises prior to the commencement date of the term, such
occupancy shall be subject to all of the provisions of this Lease. Said early
possession shall not advance the termination date of this Lease.

 

3.3.          Delivery of Possession. Tenant shall be deemed to have taken
possession of the Premises when Landlord delivers possession of the Premises to
tenant.

 

4.            RENT:

 

4.1.          Tenant shall pay to Landlord as rent for the Premises equal
monthly installments of $12,500 on the first day of each month, subject,
however, to the following:

 

Rent shall be payable without demand or notice and without any reduction or
offset or abatement in lawful money of the United States of America to Landlord
at the address stated herein or such other address and/or persons as Landlord
may designate in writing. If the first month of this Lease is less than 30 days,
then Tenant shall pay to Landlord 1/30th of the full monthly rent for each day
of the partial first month. Then, Tenant shall pay twice the monthly rental for
the first full month of the Lease, and one dollar for the 42nd month.

 

4.2.          Additional Charges. This Lease is what is commonly called a “net
lease,” it being understood that Landlord shall receive the rent set forth in
Article 4.1 free and clear of any and all impositions, taxes, real estate taxes,
liens, charges or expenses of any nature whatsoever in connection with the
ownership and operations of the Premises. In addition to the rent reserved by
Article 4.1, Tenant shall pay to the parties respectively entitled thereto all
impositions, insurance premiums, operating charges, maintenance charges,
construction costs and any other charges, costs and expenses which arise or may
be contemplated under any provisions of this Lease during the term hereof. All
of such charges, costs and expenses shall constitute additional charges, and
upon the failure of Tenant to pay any of such costs, charges or expenses,
Landlord shall have the same rights and remedies as otherwise provided in this
Lease for the failure of the Tenant to pay rent. It is the intention of the
parties hereto that this Lease shall not be terminable for any reason by the
Tenant and that the Tenant shall in no event be entitled to any abatement of or
reduction in rent payable hereunder, except as herein expressly provided. Any
present or future law to the contrary shall not alter this agreement of the
parties.

 



INDUSTRIAL LEASE - 1Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

5.            USE:

 

5.1.          Use. The Premises shall be used and occupied only for vehicle
development, manufacturing, warehouse and general office use.

 

5.2.          Compliance with Law. Tenant shall, at Tenant’s expense, comply
promptly with all applicable statutes, ordinances, rules, regulations, orders
and requirements in effect during the term or any part of the term hereof
regulating the use by Tenant of the Premises. Tenant shall not use or permit the
use of the Premises in any manner that will tend to create waste or a nuisance,
or, if there shall be more than one tenant of the building containing the
Premises, which shall tend to unreasonably disturb such other tenants.

 

5.3.          Conditions of Premises. Except as noted in Section 6.0 below,
Tenant hereby accepts the Premises in their condition existing as of the date of
the possession hereunder, subject to all applicable zoning, municipal, county
and state laws, ordinances and regulations governing and regulating the use of
the Premises, and accepts this Lease subject thereto and to all matters
disclosed thereby and by any exhibits attached hereto. Tenant acknowledges that
neither Landlord nor Tenant’s agent has made any representation or warranty as
to the suitability of the Premises for the conduct of tenant’s business.

 

5.4.          Insurance Cancellation. Notwithstanding the provisions of
Article 5.1 hereinabove, no use shall be made or permitted to be made of the
Premises nor acts done which will cause the cancellation of any insurance policy
covering said Premises or any building of which the Premises may be a part, and
if Tenant’s use of the Premises causes an increase in said insurance rates
Tenant shall pay any such increase.

 

5.5.          Landlord’s Rules and Regulations. Tenant shall faithfully observe
and comply with the rules and regulations that Landlord shall from time to time
promulgate.

 

Landlord reserves the right from time to time to make all reasonable
modifications to said rules and regulations, provided such modifications shall
not interfere with Tenant’s approved uses under the terms of this Lease. The
additions and modifications to those rules and regulations shall be binding upon
Tenant upon delivery of a copy of them to Tenant. Landlord shall not be
responsible to Tenant for the nonperformance of any of said rules and
regulations by any other tenants or occupants.

 



INDUSTRIAL LEASE - 2Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

6.            MAINTENANCE, REPAIRS AND ALTERATIONS:

 

6.0.          Landlord and Tenant acknowledge that the Premises has multiple
roof leaks. Landlord will hire a contractor to repair the roof to a leak-free
state with a warranty of at least 10 years. Landlord shall pay for all costs
associated with this roof repair, after which the responsibility for maintaining
the roof shall be the responsibility of the Tenant.

 

6.1.          Tenant’s Obligations. Tenant shall, during the term of this Lease,
keep in good order, condition and repair, including but not limited to the
Premises and every part thereof, and all adjacent sidewalks, landscaping,
driveways, roofs, parking lots, fences and signs located in the areas which are
adjacent to and included with the Premises. Landlord shall incur no expense nor
have any obligation of any kind whatsoever in connection with the maintenance of
the Premises, and Tenant expressly waives the benefits of any statute now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or terminate this Lease because of Landlord’s
failure to keep the Premises in good order, condition and repair.

 

6.2.          Surrender. On the last day of the term hereof, or on any sooner
termination, Tenant shall surrender the Premises to Landlord in good condition,
broom clean, ordinary wear and tear excepted. Tenant shall repair any damage to
the Premises occasioned by its use thereof, or by the removal of Tenant’s trade
fixtures, furnishings and equipment pursuant to Article 6.4(c), which repair
shall include the patching and filling of holes and repair of structural damage.

 

6.3.          Landlord’s Rights. If Tenant fails to perform Tenant’s obligations
under this Article 6, Landlord may at its option (but shall not be required to)
enter upon the Premises and put the same in good order, condition and repair,
and the cost thereof together with interest thereon at the rate of ten percent
(10%) per annum or the prime rate plus 2%, whichever is greater, shall become
due and payable as additional rental to Landlord together with Tenant’s next
rental installment.

 

6.4.         Alterations and Additions:

 

(a)          Tenant shall not, without Landlord’s prior written consent, make
any alterations, improvements, or additions, in, on or about the Premises,
except for non-structural alterations not exceeding $1,000 in cost. As a
condition to giving such consent, Landlord may require that Tenant remove any
such alterations, improvements, additions or utility installments at the
expiration of the term, and to restore the Premises to their prior condition.
Before any labor is performed in the construction, alteration or repair of any
improvements in the Premises, and before any material for such work is delivered
to the Premises, Tenant shall secure a written lien waiver from the contractor,
or material man, before the work is commenced, or material is delivered, if the
work to be performed, and the material to be delivered, exceeds $2,000. Landlord
hereby consents to the anticipated alterations and improvements set forth on
Exhibit A, and to any additions or modifications to Exhibit A as may be
reasonably necessary to improve the Premises to manufacturing standards.

 



INDUSTRIAL LEASE - 3Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

(b)          Before commencing any work relating to alterations, additions and
improvements affecting the Premises, Tenant shall notify Landlord in writing of
the expected date of commencement thereof. Landlord shall then have the right at
any time and from time to time to post and maintain on the Premises such notices
as Landlord reasonably deems necessary to protect the Premises and Landlord from
mechanics’ liens, materialmen’s liens and any other liens. In any event, Tenant
shall pay, when due, all claims for labor or materials furnished to or for
Tenant at or for use in the Premises. Tenant shall not permit any mechanics’ or
materialmen’s liens to be levied against the Premises for any labor or material
furnished to Tenant or claimed to have been furnished to Tenant or to Tenant’s
agents or contractors in connection with work of any character performed or
claimed to have been performed on the Premises by or at the direction of Tenant.
Landlord may post, and Tenant at all times will maintain in a conspicuous place
on the Premises, a notice, in writing, in the form required by ORS 87.030, that
Landlord, as owner of the Premises, will not be liable for any claims for
material furnished or used or labor performed in the construction, alteration or
repair of any improvement on the Premises.

 

(c)          Unless Landlord requires their removal, as set forth in Article
6.4(a), all alterations, improvements or additions which may be made on the
Premises, shall become the property of Landlord and remain upon and be
surrendered with the Premises at the expiration of the term. Notwithstanding the
provision of this Article 6.4(c), Tenant’s machinery, equipment and other trade
fixtures other than that which is affixed to the Premises so that it cannot be
removed without material damage to the Premises, shall remain the property of
Tenant and may be removed by Tenant subject to the provisions of Article 6.2.

 

7.            INSURANCE; INDEMNITY:

 

7.1.          Insuring Party. As used in this Article 7, the term “insuring
party” shall mean the lessee, who has the obligation to obtain the insurance
required hereunder.

 

7.2.          Liability Insurance. The Tenant shall obtain and keep in force
during the term of this Lease a policy of comprehensive public liability
insurance insuring Landlord and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be in an amount of not less than
$3,000,000 for injury to or death of one person in any one accident or
occurrence and in an amount of not less than $4,000,000 for injury to or death
of more than one person in any one accident or occurrence. Such insurance shall
further insure Landlord and Tenant against liability for property damage of at
least $1,000,000, the limits of said insurance shall not, however, limit the
liability of Tenant hereunder. If the Tenant shall fail to procure and maintain
said insurance the Landlord may, but shall not be required to, procure and
maintain the same, but at the expense of Tenant.

 

7.3.          Property Insurance. The insured party shall obtain and keep in
force during the term of this Lease a policy or policies of insurance covering
loss or damage to the Premises, in the amount of the full replacement cost value
thereof as provided by Landlord, providing protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, earthquake and special extended perils (all risk) and
sprinkler leakage. Said insurance shall provide for payment for loss thereunder
to Landlord or to the holder of the first mortgage or deed of trust on the
Premises. If the insuring party shall fail to procure and maintain said
insurance the other party may, but shall not be required to, procure and
maintain the same, but at the expense of Tenant.

 



INDUSTRIAL LEASE - 4Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

7.4.          Insurance Policies. Insurance required hereunder shall be in
companies rated A- or better in “Best’s Insurance Guide.” The insuring party
shall deliver, prior to possession to the other party, copies of policies of
such insurance or certificates evidencing the existence and amounts of such
insurance with loss payable clauses satisfactory to Landlord. No such policy
shall be cancelable or subject to reduction of coverage or other modification
except after thirty (30) days’ prior written notice to Landlord, if Tenant is
the insuring party. Tenant shall, no less than thirty (30) days, ten (10) days
for non-payment or cancellation, prior to the expiration of such policies,
furnish Landlord with renewals or “binders” thereof, or Landlord may order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant upon demand. Tenant shall not do or permit to be done anything which
shall invalidate the insurance policies referred to in Article 7.3. Tenant shall
forthwith, upon Landlord’s demand, reimburse Landlord for any additional
premiums attributable to any act or omission or operation of Tenant causing such
increase in the cost of insurance. If Landlord is the insuring party, and if the
insurance policies maintained hereunder cover other improvements in addition to
the Premises, Landlord shall deliver to Tenant a written statement setting forth
the amount of any such insurance cost increase and showing in reasonable detail
the manner in which it has been computed.

 

7.5.          Waiver of Subrogation. Tenant and Landlord each waives any and all
rights to recovery against the other, or against the officers, employees, agents
and representatives of the other, for loss of or damage to such waiving party or
its property or the property of others under its control, where such loss or
damage is insured against any insurance policy in force at the time of such loss
or damage. Tenant and Landlord shall, upon obtaining the policies of insurance
required hereunder, give notice to the insurance carriers that the foregoing
mutual waiver of subrogation is contained in this Lease.

 

7.6.          Hold Harmless. Tenant shall indemnify, defend and hold Landlord
harmless from any and all claims arising from Tenant’s use of the Premises or
from the conduct of its business or from any activity, work or things which may
be permitted or suffered by Tenant in or about the Premises and shall further
indemnify, defend and hold Landlord harmless from and against any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the provisions of this Lease or arising from
any negligence of Tenant or any of its agents, contractors, employees or
invitees and from any and all costs, attorneys’ fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon. Tenant hereby assumes all risk of damage to property or injury to
persons in or about the Premises from any cause, and Tenant hereby waives all
claims in respect to Landlord except where such claim arises out of the gross
negligence or willful misconduct of Landlord or its agents.

 



INDUSTRIAL LEASE - 5Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

7.7.          Exemption of Landlord from Liability. Except where such claim
arises out of the gross negligence or willful misconduct of Landlord or its
agent, Tenant hereby agrees that Landlord shall not be liable for injury to
Tenant’s business or any loss of income therefrom or for damage to the goods,
wares, merchandise or other property of Tenant, or injury to Tenant’s employees,
invitees, customers, or any other person on or about the Premises, whether such
damage or injury is caused by or results from accident, fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, sprinklers, wires, appliances, plumbing, air condition
or lighting fixtures, or from any other cause, whether the said damage or injury
results from conditions arising upon the Premises or upon other portions of the
building of which the Premises are a part or from other sources or places, and
regardless of whether the cause of such damage or injury or the means of
repairing the same is inaccessible to Landlord or Tenant. Landlord shall not be
liable for any damages arising from any act of neglect of any other tenant, if
any, of the building in which the Premises are located.

 

8.            DAMAGE OR DESTRUCTION:

 

8.1.          In the event the improvements on the Premises are damaged or
destroyed, partially or totally, from any cause whatsoever, whether or not such
damage or destruction is covered by any insurance required to be maintained
under Article 7, the Tenant shall repair, restore, and rebuild the Premises to
their condition existing immediately prior to such damage or destruction and
this Lease shall continue in full force and effect. Such repair, restoration and
rebuilding (all of which are herein called the “repair”) shall be commenced
within a reasonable time after such damage or destruction and shall be
diligently prosecuted to completion. There shall be no abatement of rent or of
any other obligation of Tenant hereunder by reason of such damage or
destruction.

 

8.2.          Damage Near End of Term. If the Premises are partially destroyed
or damaged during the last six (6) months of the term of this Lease, Landlord or
Tenant may, at either party’s option, cancel and terminate this Lease as of the
date of occurrence of such damage by giving written notice to the other party of
its election to do so within thirty (30) days after the date of occurrence of
such damages.

 

8.3.          Prorations. Upon termination of this Lease pursuant to this
Article 8, a pro rata adjustment of rent based upon a thirty (30) day month
shall be made.

 

9.            REAL PROPERTY TAXES:

 

9.1.          Definition of “Real Property” Taxes. As used herein, the term
“real property taxes” includes any form of assessment, license fee, rent tax,
levy, penalty, or tax imposed by any authority having the direct or indirect
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, drainage or other improvement district thereof
(including but not limited to all special assessments and installments of taxes
assessed for the payment of improvements made by the taxing authority), as
against any legal or equitable interest of Landlord in the Premises, and any
city or county business income tax based directly or indirectly on the rent paid
by Tenant or income received by Landlord from the Premises, excluding all
federal and state income taxes. Landlord may elect to pay any special assessment
assessed against the Premises in installments over the maximum period allowed by
the taxing body, and Tenant will pay all installments payable during the term.

 



INDUSTRIAL LEASE - 6Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

9.2.          Payment of Taxes, Right to Contest. Landlord shall pay all real
property taxes applicable to the Premises during the term of this Lease.
Landlord shall provide written notice to Tenant at least ten days prior to
payment of such taxes, and Tenant shall have the right to contest or appeal such
taxes with the taxing authority, at Tenant’s sole cost and expense, on
Landlord’s behalf. Landlord shall reasonably cooperate in any such appeal, but
Tenant shall be responsible for all costs and expenses related thereto and shall
ultimately be responsible for reimbursing Landlord for the actual taxes
ultimately imposed, as provided herein.

 

Tenant shall reimburse Landlord within ten (10) days from receiving notice that
Landlord has paid real property taxes applicable to the Premises. If not paid
within ten (10) days, then Landlord shall be entitled to recover from Tenant
interest at the rate of 10% per annum upon Landlord’s expenditure, from the date
of the expenditure, or prime rate plus 2%, whichever is greater, until paid.
Tenant shall be obligated to pay only those real property taxes applicable to
the Premises during the term of this Lease. If, at the beginning of lease term,
Landlord shall have prepaid real property taxes, then Tenant shall, upon being
furnished information that said taxes have been paid, thereupon immediately
reimburse Landlord for Tenant’s prorated share of the taxes so prepaid.

 

9.3.          Personal Property Taxes.

 

(a)           Tenant shall pay prior to delinquency all taxes assessed and
levied upon leasehold improvements, trade fixtures, furnishings, equipment and
all other personal property of Tenant contained in the Premises or elsewhere.
Tenant shall cause said leasehold improvements, trade fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Landlord.

 

(b)           If any of Tenant’s said personal property shall be assessed with
Landlord’s real property, Tenant shall pay Landlord the taxes attributable to
Tenant within ten (10) days after receipt of a written statement setting forth
the taxes applicable to Tenant’s property.

 

10.          UTILITIES: Tenant shall pay for all water, gas, heat, light, power,
telephone and other utilities and services supplied to the Premises, together
with any taxes thereon.

 

11.          ASSIGNMENT AND SUBLETTING:

 

11.1.        Landlord’s Consent Required. Tenant shall not voluntarily or by
operation of law assign, transfer, sublet or otherwise transfer all or any part
of Tenant’s interest in this Lease or in the Premises without Landlord’s prior
written consent, which consent shall not be unreasonably withheld. Any attempted
assignment, transfer, or subletting without such consent shall be void and shall
constitute a breach of the Lease.

 



INDUSTRIAL LEASE - 7Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

11.2.        No Release of Tenant. Regardless of Landlord’s consent, no
subletting or assignment shall release Tenant of Tenant’s obligation to pay the
rent and to perform all other obligations to be performed by Tenant hereunder
for the term of this Lease. The acceptance of rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision hereof.
Consent to one assignment or subletting shall not be deemed consent to any
subsequent assignment or subletting.

 

12.          DEFAULT:

 

12.1.        Defaults. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

 

(a)           The vacating or abandonment of the Premises by Tenant.

 

(b)           The failure by Tenant to make any payment of rent or any other
payment required to be made by Tenant hereunder, as and when due.

 

(c)           The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant,
other than described in Paragraph (b) above, where such failure shall continue
for a period of thirty (30) days after written notice thereof from Landlord to
tenant; provided, however, that if the nature of Tenant’s default is such that
more than thirty (30) days are reasonably required for its cure, then Tenant
shall not be deemed to be in default if Tenant commenced such cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion.

 

(d)           (i) The making by Tenant of any general assignment, or general
arrangement for the benefit of creditors; (ii) the filing by or against Tenant
of a petition to have Tenant adjudged a bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of a petition filed against Tenant, the same is dismissed within sixty
(60) days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days.

 

12.2.        Remedies in Default. In the event of any such default or breach by
Tenant, Landlord may at any time thereafter, with or without notice or demand
and without limiting Landlord in the exercise of any right or remedy which
Landlord may have by reason of such default or breach:

 



INDUSTRIAL LEASE - 8Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

(a)           Terminate Tenant’s right to possession of the premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. In such event
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including, but not limited to, the cost
of recovering possession of the Premises; expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorney fees,
and any real estate commission actually paid; the worth at the time of award by
the court having jurisdiction thereof of the amount by which the unpaid rent for
the balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Tenant proves could be reasonably avoided;
and that portion of the leasing commission paid by Landlord applicable to the
unexpired term of this Lease. Unpaid installments of rent or other sums shall
bear interest from the date due at the rate of ten percent (10%) per annum. In
the event Tenant shall have abandoned the Premises, Landlord shall have the
option of retaking possession of the Premises and recovering from Tenant the
amount specified in this Article 12.2(a), or proceeding under Article 12.2(b).

 

(b)           Maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant shall have abandoned the
Premises. In such event, Landlord shall be entitled to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

 

(c)           Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state in which the Premises are
located.

 

(d)           Mitigation. Tenant acknowledges that Landlord has the right to
establish basic standards which must be met by any prospective occupant of the
Premises. Landlord’s duty to mitigate its damages after default by Tenant will
not require Landlord to lease the Premises to more than one party nor prevent
Landlord from doing so or to accept any person as a renter of the Premises if
that person does not have sufficient financial net worth and business expertise
to perform all of Tenant’s obligations under this Lease.

 

12.3.        Default by Landlord. Landlord shall not be in default unless
Landlord fails to perform obligations required of Landlord within a reasonable
time, but in no event later than thirty (30) days after written notice by Tenant
to Landlord and to the holder of any first mortgage or deed of trust covering
the Premises whose name and address shall have theretofore been furnished to
Tenant in writing, specifying wherein Landlord has failed to perform such
obligation; provided, however, that if the nature of Landlord’s obligation is
such that more than thirty (30) days are required for performance then Landlord
shall not be in default if Landlord commences performance within such thirty
(30) day period and thereafter diligently prosecutes the same to completion. If
Landlord is in default beyond the cure period specified herein, Tenant shall
have the right to: 1) terminate this Lease upon written notice to Landlord; or
2) perform Landlord’s obligations and either charge Landlord for the reasonable
costs of performance or offset such costs against any rents due.

 



INDUSTRIAL LEASE - 9Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

12.4.        Late Charges. Tenant hereby acknowledges that late payment by
Tenant to Landlord of rent and other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of rent or any other sum due from Tenant shall
not be received by Landlord or Landlord’s designee within ten (10) days after
that said amount is past due, then Tenant shall pay to Landlord a late charge
equal to five (5%) percent of such overdue amount, plus ten (10%) per annum or
prime rate plus two (2%) percent, whichever is greater, on the overdue amount,
continuing until paid. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the cost Landlord will incur by reason of late
payment by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.

 

13.          CONDEMNATION: If the Premises or any portion thereof are taken
under the power of eminent domain, or sold by Landlord under the threat of the
exercise of said power (all of which is herein referred to as “condemnation”),
this Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever occurs first. If more than
twenty-five (25%) percent of the floor area of any buildings on the Premises, or
more than twenty-five (25%) percent of land area of the Premises not covered
with buildings is taken by condemnation, or any percentage of the floor area or
land that makes the Premises unsuitable for Tenant’s use of the Premises, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes possession by notice in writing of such election within twenty
(20) days after Landlord shall have notified Tenant of the taking, or in the
absence of such notice, then within twenty (20) days after the condemning
authority shall have taken possession. If this Lease is not terminated by either
Landlord or Tenant then it shall remain in full force and effect as to the
portion of the Premises remaining, provided the rental shall be reduced in
proportion to the floor areas of the buildings taken within the Premises as
bears to the total floor area of all buildings located on the Premises. In the
event this Lease is not so terminated then Landlord agrees, at Landlord’s sole
cost, to as soon as reasonably possible restore the Premises to a complete unit
of like quality and character as existed prior to the condemnation. All awards
for the taking of any part of the Premises or any payment made under the threat
of the exercise of power of eminent domain shall be the property of Landlord,
whether made as compensation for diminution of value of the leasehold or for the
taking of the fee or as severance damages; provided, however, that Tenant shall
be entitled to any award for loss of or damage to Tenant’s trade fixture and
removable personal property.

 

14.          GENERAL PROVISIONS:

 

14.1.        Offset Statement.

 

(a)           Tenant shall at any time upon not less than ten (10) days’ prior
written notice from Landlord, execute, acknowledge and deliver to Landlord a
statement in writing (i) certify that this Lease is unmodified and in full force
and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which the rent, security deposit, and other charges are paid in advance,
if any, and (ii) acknowledging that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder, or specifying such defaults,
if any, which are claimed. Any such statement may be conclusively relied upon by
any prospective purchaser or encumbrances of the Premises.

 



INDUSTRIAL LEASE - 10Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

(b)           Tenant’s failure to deliver such statement within such time shall
be conclusive upon Tenant (i) that this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) that there
are no uncured defaults in Landlord’s performance, and (iii) that not more than
one (1) month’s rent has been paid in advance.

 

(c)           If Landlord desires to finance or refinance the Premises, or any
part thereof, Tenant hereby agrees to deliver to any lender designated by
Landlord such financial statements of Tenant as may be reasonably required by
such lender. Such statements shall include the past three (3) years financial
statements of Tenant. All such financial statement shall be received by Landlord
in confidence and shall be used only for the purposes herein set forth.

 

14.2.        Landlord’s Interests. The term “Landlord” as used herein shall mean
only the owner or owners at the time in question of the fee title to the
Premises. In the event of any transfer of such title or interest, Landlord
herein named (and in the case of any subsequent transfers to the then grantor)
shall be relieved from and after the date of such transfer of all liability as
respects Landlord’s obligations thereafter to be performed, provided that any
funds in the hands of Landlord or the then grantor at the time of such transfer,
in which Tenant has an interest, shall be covered to the grantee. The
obligations contained in this Lease to be performed by Landlord shall, subject
as aforesaid, be binding on Landlord’s successors and assigns, only during their
respective period of ownership.

 

14.3.        Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

14.4.        Interest on Past-Due Obligations. Except as expressly herein
provided, any amount due to Landlord not paid when due shall be charged interest
at ten (10%) percent per annum from the date due. Payment of such interest shall
not excuse or cure any default by Tenant under this Lease.

 

14.5.        Time of Essence. Time is of the essence.

 

14.6.        Captions. Article and paragraph captions are not a part hereof.

 

14.7.        Incorporation of Prior Agreements; Amendments. This Lease contains
all agreements of the parties with respect to any matter mentioned herein. No
prior agreement or understanding pertaining to any such matter shall be
effective. This Lease may be modified in writing only, signed by the parties in
interest at the time of modification.

 



INDUSTRIAL LEASE - 11Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

14.8.        Waivers. No waiver by Landlord of any provision hereof or of any
subsequent breach by Tenant of the same or any other provision shall be a waiver
of any other breach by Tenant. Landlord’s consent to or approval of any act
shall not be deemed to render unnecessary the obtaining of Landlord’s consent to
or approval of any subsequent act by Tenant. The acceptance of rent hereunder by
Landlord shall not be a waiver of any preceding breach by Tenant of any
provision hereof, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent.

 

14.9.        Recording. Tenant shall not record this Lease. Any such recordation
shall be a breach under this Lease. However, Tenant may record a Memorandum of
Lease reciting the existence and duration of the Lease term, and Landlord agrees
to cooperate in executing such a Memorandum.

 

14.10.      Holding Over. If Tenant remains in possession of the Premises or any
part thereof after the expiration of the term hereof with the express written
consent of Landlord, such occupancy shall be a tenancy from month to month at a
rental in the amount of the last monthly rental plus all other charges payable
hereunder, and upon the terms hereof applicable to month-to-month tenancy.

 

14.11.      Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive, but shall wherever possible be cumulative with all other remedies at
law or in equity.

 

14.12.      Covenants and Conditions. Each provision of this Lease performable
by Tenant shall be deemed both a covenant and a condition.

 

14.13.      Binding Effect; Choice of Law. This Lease shall bind the parties,
their personal representatives, successors and assigns. This Lease shall be
governed by the laws of Oregon. Exclusive jurisdiction for the resolution of any
dispute is hereby vested in the Circuit Court of the State of Oregon for the
County of Lane, except for the provision provided for arbitration of disputes.
Each party agrees not to commence or file any litigation against the other party
in any other court or jurisdiction. Service of process upon a party may be made
by certified mail, return receipt requested, to the party at the address shown
herein, or the last known address of the person on whom service is made. Each
party, and Tenant’s officers, directors and employees, will be available in
Eugene, Oregon, for deposition and production of documents as requested by the
other party, in any litigation or arbitration proceeding.

 



INDUSTRIAL LEASE - 12Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

14.14.      Subordination.

 

(a)           This Lease, at Landlord’s option shall be subordinate to any
ground lease, mortgage, deed of trust or any other hypothecation for security
now or hereafter placed upon the real property of which the Premises are a part
and to any and all advances made on security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination. Tenant’s right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust, or ground lease, whether this Lease is dated prior to or
subsequent to the date of said mortgage, deed of trust or ground lease or the
date of recording thereof.

 

(b)           Tenant agrees to execute any documents required to effectuate such
subordination or to make this lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be and failing to do so within ten (10)
days after written demand, does hereby make, constitute and irrevocably appoint
Landlord as Tenant’s attorney in fact and in Tenant’s name, place and stead, to
do so.

 

14.15.      Attorney’s Fees. If either party named herein brings a suit or
action to enforce the terms hereof or declare rights hereunder, the prevailing
party in any such action, on trial or appeal, shall be entitled to its
reasonable attorney fees to be paid by the losing party, as fixed by the court.
The parties agree that the venue of any litigation shall be the Circuit Court of
the Sate of Oregon for Lane County, and that Oregon law shall apply.

 

14.16.      Landlord’s Access. Landlord and Landlord’s agents shall have the
right to enter the Premises at reasonable times for the purpose of inspecting
the same, showing the same to prospective purchasers or lenders, and making such
alterations, repairs, improvements or additions to the Premises or the building
of which they are a part as Landlord may deem necessary or desirable. Landlord
may at any time place on or about the Premises any “For Sale” signs and Landlord
may at any time during the last one hundred twenty (120) days of the term hereof
place on or about the Premises any ordinary “For Sale or Lease” signs, all
without rebate of rent or liability to Tenant. Any entry by Landlord or
Landlord’s agents hereunder must be agreed upon in advance and may be limited to
certain areas of the Premises, due to the particular limitations of
manufacturing requirements. However, Tenant agrees to make reasonable
accommodations for Landlord’s access needs. IN PARTICULAR RECOGNIZING TENANT’S
NEED TO ACCESS TRUCK REPAIR ROOM.

 

14.17.      Merger. The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, shall not work a merger, and shall at the option
of Landlord, terminate all or any existing subtenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such
subtenancies.

 

14.18.      Corporate Authority. If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation in accordance with a duly adopted resolution of the Board of
Directors of said corporation or in accordance with the Bylaws of said
corporation, and that this lease is binding upon said corporation in accordance
with its terms.

 



INDUSTRIAL LEASE - 13Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

14.19.      Landlord’s Liability. If Landlord is a limited partnership, or a
limited liability company, the liability of the partners or members of the
Landlord pursuant to this Lease shall be limited to assets of the partnership or
limited liability company; and Tenant, its successors and assigns, shall hereby
waive all rights to proceed against any of the partners, members, or the
officers shareholders, or directors of any corporate partner of Landlord except
to the extent of their interest in the partnership. The term “Landlord,” as used
in this Article, shall mean only the owner or owners at the time in question of
the fee title of the Premises, and in the event of any transfer of such title or
interest Landlord herein named (and in case of any subsequent transfers, the
then grantor) shall be relieved from and after the date of such transfer of all
liability as respects Landlord’s obligations thereafter to be performed,
provided that any funds in the hands of the Landlord or the then grantor at the
time of such transfer, in which Tenant has an interest, shall be delivered to
the grantee. The obligations contained in this Lease to be performed by Landlord
shall, subject as aforesaid, be binding on Landlord’s successor and assigns,
only during respective periods of ownership.

 

15.          PERFORMANCE BOND: At any time Tenant either desires to or is
required to make any repairs, alterations, additions, improvements, or utility
installation thereon, pursuant to Article 6.4 or 8.2 herein, or otherwise, and
the estimated cost of such work exceeds $50,000, Landlord may at his sole option
require Tenant, at Tenant’s sole cost and expense, to obtain and provide to
Landlord a lien and completion bond in an amount equal to one and one-half
(1 1/2) times the estimated cost of such improvements, to insure Landlord
against liability for mechanics and materialmen liens and to ensure completion
of the work.

 

16.          NOTICES: Whenever under this Lease provision is made for any
demand, notice or declaration of any kind, or where it is deemed desirable or
necessary by either party to give or service any such notice, deemed or
declaration to the other party, it shall be in writing and served either
personally or sent by United States mail, postage prepaid, addressed to the
addresses set forth herein below:

 

To Landlord at:   3604 Agate, Eugene, Oregon 97405

 

To Tenant at:       2034 W. 2nd., Eugene, Oregon 97402

 

17.          Notwithstanding the provisions of Article 7.3, Tenant shall, within
fifteen (15) days after billing by Landlord, reimburse Landlord for the
insurance premiums paid on the Premises.

 

18.          SIGNS: Tenant shall have the right to install one or more suitable
and dignified signs, professionally done, on the exterior of the leased
Premises. Said signs shall be affixed and not painted on the exterior. The signs
must meet the sign codes of the City of Eugene, Oregon, and the exact size and
location must be approved by Landlord in writing before installation.

 



INDUSTRIAL LEASE - 14Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

19.          ARBITRATION: Any dispute or controversy (except for a dispute
regarding payment of money or an action against Tenant for forcible entry or
wrongful detainer, including any dispute before the court in that action)
between the parties concerning this Lease must be resolved by arbitration as
herein provided. Either party may request arbitration and appoint as an
arbitrator an independent real estate broker having knowledge of valuation of
rental properties comparable to the Premises. No attorney may be appointed as an
arbitrator. The other party shall also choose an arbitrator with such
qualifications, and the two arbitrators shall chose a third, unless they can
decide the issue without the appointment of a third. If the choice of the second
or third arbitrator is not made within ten (10) days of the choosing of the
prior arbitrator, then either party may apply to the presiding judge of the
Circuit Court of the State of Oregon for Lane County to appoint the required
arbitrator. The arbitrators shall proceed according to the Oregon statutes
governing arbitration, and the award of the arbitrators shall have the effect
therein provided. Arbitration shall occur in Eugene, Oregon. The parties will be
entitled to conduct discovery, subject to limitation by the arbitrators to
secure a just and efficient resolution of the dispute. The decisions of the
arbitrators shall be final and binding on the parties and not subject to
judicial appeal. Judgment upon the arbitration award may be entered in the
Circuit Court of the State of Oregon for Lane County. This Article, however,
will not prevent a party from resorting to Lane County Circuit Court where
injunctive relief may be appropriate, unless it is within the power of the
arbitrators to grant injunctive relief. Each party shall pay for its own
arbitrator and will share equally the cost of a third arbitrator.

 

20.          HAZARDOUS SUBSTANCES.

 

20.1.        Emissions. Tenant will not, in violation of any federal, state or
local law, ordinance, regulation or other ruling dealing with Hazardous
Substances or the environment (collectively Environmental Ruling) (i) cause or
permit the emission of any air, water or other pollution from the premises; or
(ii) discharge, emit or permit to be discharged or emitted from the Premises any
Hazardous Substance into the ground, or any subsurface water.

 

20.2.        Storage and Use of Hazardous Substances. Tenant will not bring into
the Premises or allow any person to bring into the Premises any Hazardous
Substance in violation of any Environmental Ruling. The term “Hazardous
Substance” as used herein, means (i) any substance commonly regarded as
hazardous, including but not limited to oil, gasoline or similar substances;
(ii) any substance referred to as hazardous, toxic or a similar designation in
any Environmental Ruling now or hereafter in existence relating to health or
environmental protection, or to the use, storage or disposal of waste. Tenant
may, in compliance with all applicable Environmental Rulings and government
guidelines, use any ordinary or customary material reasonably required to be
used by Tenant in the normal course of Tenant’s business on the Premises,
provided that the use does not expose the Premises or any neighboring property
to any meaningful risk of contamination or damage or expose Landlord to any
liability therefor.

 

20.3.        Disposal of Waste. Tenant will keep all trash, garbage, waste and
other refuse and all Hazardous Substances which Tenant is permitted to bring on
the Premises in sanitary, safe and approved containers and will regularly and
frequently remove the same from the Premises.

 



INDUSTRIAL LEASE - 15Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

20.4.        Indemnity. Tenant will indemnify, defend and hold Landlord harmless
from any loss, claim, liability or expense (including but not limited to
attorney fees, fines, penalties and investigation, response, remediation and
response cost) arising out of or in connection with or caused, directly or
indirectly, by the emission, discharge or storage by Tenant of Hazardous
Substances on or from the Premises, or below the surface of the Premises.
Without limiting Tenant’s obligations hereunder, the parties intend that Tenant
will be responsible for the remediation of any condition hereafter caused
directly or indirectly by Tenant.

 

20.5.        Investigations. If Landlord has, at any time, reasonable cause to
believe that the Premises are contaminated with Hazardous Substances, Landlord
may employ an environmental engineer or other qualified person to conduct an
investigation of the Premises at Tenant’s expense to determine compliance with
the provisions of this Article 21. Tenant will, at Tenant’s expense, promptly
undertake and complete all actions necessary to remediate and remove the
contamination, if any.

 

20.6.        Approved Pesticides. Notwithstanding any contrary provision of this
Section 20, Tenant may use such pesticides as Tenant deems appropriate for the
conduct of Tenant’s business in the Premises provided such pesticides are
approved for the use to which Tenant puts them and are applied by applicators
licensed by the state of Oregon in compliance with the labeling and handling
instructions for such Pesticides. Tenant will at all time during the leases, and
following termination thereof. Protect, indemnify and hold Landlord harmless
from any claim, lawsuit, administrative proceeding, judgment, order or demand
alleging impermissible contamination of the leased or adjacent Premises arising
from Tenant’s use of the leased premises, including use of approve or non
approved pesticides.

 

21.          MUTUAL NEGOTIATIONS. The parties confirm that they have mutually
negotiated this Lease and none of the terms or provisions of this Lease will be
construed by a presumption against either party on the basis that the party is
the author of any specific provision of this Lease.

 



INDUSTRIAL LEASE - 16Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 

 

The parties hereto have executed this Lease at the place and on the dates
specified immediately adjacent to their respective signatures; and, all
counterparts of this industrial Lease have been signed in blue ink.

 

Executed at:   315 Madison Street, Eugene OR 97402 By: /s/ Allen M. Cohen    
Allen M. Cohen       On September 3, 2017 Its: Manager     Manager        
LANDLORD       Executed at:   544 Blair Blvd., Eugene OR 97402 By: /s/ Mark
Frohnmayer     Mark Frohnmayer       On September 3, 2017 Its: President     
President           TENANT

 

Exhibit A to Section 6.4(a): Anticipated Alterations and Improvements:

 

Plumbing repair

Water damage repair in office portion

Expansion of office space

 



INDUSTRIAL LEASE - 17Landlord - initial_____Landlord - Printed
initial_____ Tenant - initial_____Tenant - Printed initial_____



 